Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
1. 	This action is responsive to applicant’s amendment dated 2/22/2022.
2. 	Claims 1-15 and 18-22 are pending in the case. 
3.	Claims 16 and 17 are cancelled. 
4.	Claims 21 and 22 are newly added.
5.	Claims 1, 12 and 18 are independent claims. 



Applicant’s Response
6.	In Applicant’s response dated 2/22/2022, applicant has amended the following:
a) Claims 1-4, 7, 12 and 18
b) Abstract
Based on Applicant’s amendments and remarks, the following objections and rejections previously set forth in Office Action dated 11/19/2022 are withdrawn:
a) Objection to Specification 



Claim Objections
Claims 1,12 and 18 are objected to because of the following informalities:  

Claims 1, 12 and 18 recite “the second listing” in line 17, in line 24 and in line 26, respectively. There is a lack of antecedent basis  for the limitation in the respective claims. Examiner suggest to amend to “a [[the]] second listing” to properly introduce the limitation.   Appropriate correction is required.

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-6, 12-14, 18, 21 and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson et al. (hereinafter “Lawson”), U.S. Published Application No. 20130212160 in view of Eitzman et al. (hereinafter “Eitzman”), U.S. Published Application No. 20140222383 A1.


Claim 1:
Lawson teaches A non-transitory, tangible, computer readable medium comprising instructions that, when executed by a processor, causes the processor to perform actions comprising: (e.g., memory 218, processor 216 to perform actions see Figure 2)

displaying a first graphical user interface (GUI) comprising a first listing of a first plurality of objects within a project library, (e.g., after a collection of objects are stored locally in an end user local cloud-capable device (i.e., project library), accessing the collection of objects via client’s GUI as a first listing of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of published industrial automation applications maintained by the industrial application provisioning system 104. Similar to the development workstation 112, client device can access the industrial application provisioning system 104 and associated cloud-based services via a cloud interface 114, which can be internal to the client device 116 or a separate cloud gateway communicatively connected to the client device 116. Par. 41; This can include sending the industrial applications to the requesting client device 222 over the cloud platform, or sending only a set of indicators identifying the subset of industrial applications. Par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.) 

wherein each object of the first plurality of objects is representative of a respective industrial automation component of a first plurality of industrial automation components, (e.g., each object such as a widget application is representative of an industrial automation components par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.), or other such pre-defined or user-defined sub-categories.)
wherein each of the first plurality of objects within the project library may be selected and added to an industrial automation project representative of an industrial automation system; (e.g., add widget applications to a project to facilitate monitoring and controlling an industrial automation system  par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), visualization applications, externally defined graphical elements (EDGE definitions) that can be imported into a visualization application during interface screen development, plant reporting applications, Enterprise Resource Planning (ERP) applications, manufacturing execution system (MES) software, firmware for industrial devices, software add-ons for implementing electronic signatures, or other such applications.  par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users.  par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment.)
	and wherein each object of the first plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation component of the first plurality of industrial automation components interacts with one or more other industrial automation components of the first plurality of industrial automation components; (e.g., each widget includes code of industrial automation widgets which interacts with the code of other industrial automation widgets Figure 4; application code par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), visualization applications, externally defined graphical elements (EDGE definitions) that can be imported into a visualization application during interface screen development, plant reporting applications, Enterprise Resource Planning (ERP) applications, manufacturing execution system (MES) software, firmware for industrial devices, software add-ons for implementing electronic signatures, or other such applications. par. 52; Industrial application submission 402 can include the application 404 itself and any documentation 408 the developer chooses to associate with the application. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.),)

receiving a first input indicative of a command to add one or more objects to the project library from a catalog comprising a second plurality of objects, (e.g., import command to add objects from remote cloud storage (i.e., catalog comprising a second plurality of remote objects) to local collection of objects on client device (i.e., project library) par. 77; In such embodiments, the system allows the user to import industrial applications (or related components) into their personal cloud-based application library from other libraries (e.g., the commonly accessible library described above) par. 99; At 1308, the application provisioning system publishes the industrial application in a searchable library accessible through the cloud platform. The library catalogs the industrial application according to a searchable classification hierarchy, as described above in connection with FIGS. 4 and 5.) 
wherein each object of the second plurality of objects corresponds to a respective industrial automation component of a second plurality of industrial automation components, wherein the second listing of the second plurality of objects is part of the catalog, wherein the catalog is maintained by a vendor or a manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage (i.e., catalog of objects) by a developer (e.g., vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, keywords relating to servo control or motion control in general, or other such criteria. Par. 95; The industrial application provisioning system of this disclosure provides a means for developers to share their industry- and application-specific industrial applications with other users over a cloud platform, allowing users and application developers to easily leverage the experience and expertise of other developers.)
wherein each object of the second plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation component of the second plurality of industrial automation components interacts with one or more other industrial automation components of the second plurality of industrial automation components; (e.g., each widget includes code of industrial automation widgets which interacts with the code of other industrial automation widgets Figure 4; application code par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), visualization applications, externally defined graphical elements (EDGE definitions) that can be imported into a visualization application during interface screen development, plant reporting applications, Enterprise Resource Planning (ERP) applications, manufacturing execution system (MES) software, firmware for industrial devices, software add-ons for implementing electronic signatures, or other such applications. par. 52; Industrial application submission 402 can include the application 404 itself and any documentation 408 the developer chooses to associate with the application. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.),)

displaying a second GUI comprising a second listing of the second plurality of objects; (e.g., search interface displaying a objects from a library hierarchy  par. 50; That is, application developers 304 can publish their new or modified industrial applications according to pre-defined industry-specific categories and sub-categories supported by the catalog's storage structure. Par. 51; The search client can support keyword-based querying of the libraries 310 and/or a browsable interface that allows the user to navigate the library hierarchy.)

receiving a second input indicative of a selection of the one or more objects in the second listing; (e.g., selecting objects to download from the catalog to the client device par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.)

receiving a third input indicative of a command to import the one or more objects to the project library; (e.g., import command to add objects from remote cloud storage (i.e., catalog comprising a second plurality of remote objects) to local collection of objects on client device (i.e., project library) par. 77; In such embodiments, the system allows the user to import industrial applications (or related components) into their personal cloud-based application library from other libraries (e.g., the commonly accessible library described above) par. 99; At 1308, the application provisioning system publishes the industrial application in a searchable library accessible through the cloud platform. The library catalogs the industrial application according to a searchable classification hierarchy, as described above in connection with FIGS. 4 and 5.)
and updating the first GUI to include the one or more objects in the first listing. (e.g., after a collection of objects are stored locally in an end user local cloud-capable device, accessing the collection of objects via client’s GUI as a first listing (i.e., updated listing) of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of published industrial automation applications maintained by the industrial application provisioning system 104. Similar to the development workstation 112, client device can access the industrial application provisioning system 104 and associated cloud-based services via a cloud interface 114, which can be internal to the client device 116 or a separate cloud gateway communicatively connected to the client device 116. Par. 41; This can include sending the industrial applications to the requesting client device 222 over the cloud platform, or sending only a set of indicators identifying the subset of industrial applications. Par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.) 

Lawson fails to expressly teach wherein the second listing comprises a plurality of columns corresponding to a plurality of data fields associated with the second plurality of industrial automation components;

However, Eitzman teaches wherein the second listing comprises a plurality of columns corresponding to a plurality of data fields associated with the second plurality of industrial automation components; (e.g., columns corresponding to a plurality of data fields associated with a plurality of industrial automation components as shown in Figure 16 par. 91; Otherwise, the interactive selection chart 1606 can be used to choose selectable options that facilitate identification of suitable light curtain from the GuardShield line. In the present example, the user can select options for one or more of a height to be protected, whether the light curtain includes integrated laser alignment, a resolution, a number of beams, a type of system connector, and types of cordsets. Based on the options selected in the interactive selection chart 1606, the specific light curtain products that satisfy the entered criteria will appear in the device selection area 1608. As additional selections are made in the interactive selection chart 1606, the list of qualifying devices displayed in device selection area 1608 will gradually narrow. At any time, the user may select a desired device from the list displayed in the device selection area 1608, and the safety automation builder will accept the selected device as the input device for the safety function being configured.)

    PNG
    media_image1.png
    469
    482
    media_image1.png
    Greyscale


and wherein each object of the first plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation component of the first plurality of industrial automation components interacts with one or more other industrial automation components of the first plurality of industrial automation components; (e.g., configuring an industrial automation function component that includes input and output for communication with other industrial automation function components.  par. 96; In addition, after a user has selected an input, output, and logic device for a given application, one or more embodiments of the safety automation builder can allow the user to store the resulting safety function as a user-defined safety function. Once created and stored, the user-defined safety function can be selected during configuration of subsequent applications, similar to the predefined safety functions. In this way, safety functions that will be used on multiple automation systems can be stored the first time the safety function is created, and thereafter selected on subsequent applications to facilitate automated configuration of the input, output, and logic device fields.)
wherein each object of the second plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation component of the second plurality of industrial automation components interacts with one or more other industrial automation components of the second plurality of industrial automation components; (e.g., configuring an industrial automation function component that includes input and output for communication with other industrial automation function components.  par. 96; In addition, after a user has selected an input, output, and logic device for a given application, one or more embodiments of the safety automation builder can allow the user to store the resulting safety function as a user-defined safety function. Once created and stored, the user-defined safety function can be selected during configuration of subsequent applications, similar to the predefined safety functions. In this way, safety functions that will be used on multiple automation systems can be stored the first time the safety function is created, and thereafter selected on subsequent applications to facilitate automated configuration of the input, output, and logic device fields.)

In analogous art of importing industrial automation components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searchable objects having metatags as taught by Lawson to include columns corresponding to a plurality of data fields associated with industrial automation components as taught by Eitzman, to provide the benefit of organizing selectable industrial automation components to quickly locate the desired component. 


Claim 2 depends on claim 1:
Lawson teaches wherein the respective portion of computer code corresponds to an operation of the respective industrial automation component of the first plurality of industrial automation components, wherein the respective portion of computer code corresponding to the respective industrial automation component of the first plurality of industrial automation component is stored in a first database associated with the project library. (e.g., downloading updates and configuration codes related to objects to a local storage of a client par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)

Claim 3 depends on claim 2:
Lawson teaches wherein the actions comprise: retrieving the respective portion of computer code corresponding to the respective industrial automation component of the second plurality of industrial automation components from a second database, wherein the second database is maintained by the vendor or the manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage by a developer (i.e., second remote database maintained by a vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, keywords relating to servo control or motion control in general, or other such criteria. Par. 95; The industrial application provisioning system of this disclosure provides a means for developers to share their industry- and application-specific industrial applications with other users over a cloud platform, allowing users and application developers to easily leverage the experience and expertise of other developers.)

and storing the respective portion of computer code corresponding to the respective industrial automation component of the second plurality of industrial automation components in the first database associated with the project library. (e.g., downloading updates and configuration codes related to objects to a local storage of a client (i.e., storing in the first database of client device) par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)
Claim 4 depends on claim 2:
Lawson teaches wherein the respective portion of computer code corresponding to the respective industrial automation component of the first plurality of industrial automation components is editable to customize the operation of the respective industrial automation component to the industrial automation project. (e.g., downloading updates and configuration codes related to objects to a local storage of a client Examiner notes that the computer code of the updates or configuration files are editable by the publisher (i.e., developer of the code) . par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)


Claim 5 depends on claim 1:
Lawson teaches wherein the actions comprise evaluating compatibility of the one or more objects of the second plurality of objects with one or more of the first plurality of objects within the project library. (e.g., corporate filtering evaluates remote objects to determine if they are compatible to be downloaded to the client based on existing specification of equipment of use (i.e., first plurality of objects within the project library)  par. 82; In addition, search component 902 is configured to apply corporate filtering criteria 906 to all searches performed for the given industrial facility. This corporate filtering 906 can be, for example, a limit on the types of applications that are allowed to be downloaded, a minimum quality ranking, specification of equipment in use to prevent download of incompatible applications, identification of an industry standard with which the facility is required to comply, or other suitable limiting criteria. The search component 902 can receive this corporate filtering 906 and the user search input 904 as inputs, and generate a composite search criteria 908 for submission to the provisioning system to facilitate location and retrieval of appropriate industrial applications. Par. 83; As discussed above, some embodiments of the industrial application provisioning system can infer at least a portion of the application search criteria based in part on extrinsic data read from the user's existing control system. For example, certain control data structures, code segments, or HMI graphical elements may suggest that the user's existing system relates to a particular industry or type of industrial system, or may help to identify particular devices or equipment in use at the industrial facility without requiring the user to explicitly provide such information to the provisioning system.)
Claim 6 depends on claim 5:
Lawson teaches wherein evaluating the compatibility of the one or more objects of the second plurality of objects with the one or more of the first plurality of objects within the project library comprises retrieving a historical data set associated with one or more past industrial automation projects. (e.g., retrieving past ranking data associated with objects already used in the past (i.e., past industrial automation projects) to determine a minimum requirement for compatibility with the objects from remote storage par. 7; Authorized users can also apply a ranking to selected applications in the library indicating a perceived quality of the selected applications for the consideration of other potential users of the applications. Par. 62; User Ranking: A quality ranking for the application 404, calculated as an average or aggregate of quality rankings received from multiple users of the application 404. Such rankings can be provided to the provisioning system as user feedback from users who have downloaded and used the industrial application 404.  Par. 82; desired minimum user quality ranking  par. 83; This corporate filtering 906 can be, for example, a limit on the types of applications that are allowed to be downloaded, a minimum quality ranking, specification of equipment in use to prevent download of incompatible applications, identification of an industry standard with which the facility is required to comply, or other suitable limiting criteria.)

 Claim 12
Lawson teaches A method, comprising: presenting a first graphical user interface (GUI) comprising a first listing of a first plurality of objects within a project library, (e.g., after a collection of objects are stored locally in an end user local cloud-capable device (i.e., project library), accessing the collection of objects via client’s GUI as a first listing of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of published industrial automation applications maintained by the industrial application provisioning system 104. Similar to the development workstation 112, client device can access the industrial application provisioning system 104 and associated cloud-based services via a cloud interface 114, which can be internal to the client device 116 or a separate cloud gateway communicatively connected to the client device 116. Par. 41; This can include sending the industrial applications to the requesting client device 222 over the cloud platform, or sending only a set of indicators identifying the subset of industrial applications. Par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.) 

wherein each object of the first plurality of objects is representative of a respective industrial automation component of a first plurality of industrial automation components, (e.g., each object such as a widget application is representative of an industrial automation components par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.), or other such pre-defined or user-defined sub-categories.)
wherein the first plurality of objects corresponds to one or more portions of computer code that corresponds to an operation of the respective industrial automation component of the first plurality of industrial automation components and that defines how the respective industrial automation component of the first plurality of industrial automation components interacts with one or more other industrial automation components of the first plurality of industrial automation components, (e.g., each widget includes code of industrial automation widgets which interacts with the code of other industrial automation widgets Figure 4; application code par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), visualization applications, externally defined graphical elements (EDGE definitions) that can be imported into a visualization application during interface screen development, plant reporting applications, Enterprise Resource Planning (ERP) applications, manufacturing execution system (MES) software, firmware for industrial devices, software add-ons for implementing electronic signatures, or other such applications. par. 52; Industrial application submission 402 can include the application 404 itself and any documentation 408 the developer chooses to associate with the application. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.),)

wherein the one or more portions of computer code corresponding to the first plurality of objects are stored in a first database associated with the project library, (e.g., downloading updates and configuration codes related to objects to a local storage of a client par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)

and wherein each of the first plurality of objects within the project library may be selected and added to an industrial automation project representative of an industrial automation system; (e.g., add widget applications to a project to facilitate monitoring and controlling an industrial automation system  par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), visualization applications, externally defined graphical elements (EDGE definitions) that can be imported into a visualization application during interface screen development, plant reporting applications, Enterprise Resource Planning (ERP) applications, manufacturing execution system (MES) software, firmware for industrial devices, software add-ons for implementing electronic signatures, or other such applications.  par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users.  par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment.)
receiving a first input indicative of a command to add one or more objects to the project library from a catalog comprising a second plurality of objects, (e.g., import command to add objects from remote cloud storage (i.e., catalog comprising a second plurality of remote objects) to local collection of objects on client device (i.e., project library) par. 77; In such embodiments, the system allows the user to import industrial applications (or related components) into their personal cloud-based application library from other libraries (e.g., the commonly accessible library described above) par. 99; At 1308, the application provisioning system publishes the industrial application in a searchable library accessible through the cloud platform. The library catalogs the industrial application according to a searchable classification hierarchy, as described above in connection with FIGS. 4 and 5.)
wherein each object of the second plurality of objects is representative of  a respective industrial automation component of a second plurality of industrial automation components, (e.g., each object such as a widget application is representative of an industrial automation components par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.), or other such pre-defined or user-defined sub-categories.)wherein the second plurality of objects corresponds to one or more portions of computer code that corresponds to an operation of the respective industrial automation component of the second plurality of industrial automation components and that defines how the respective industrial automation component of the second plurality of industrial automation components interacts with one or more other industrial automation components of the second plurality of industrial automation components, (e.g., each widget includes code of industrial automation widgets which interacts with the code of other industrial automation widgets Figure 4; application code par. 46; Exemplary industrial applications and related components suitable for storage in the application libraries 310 can include, but are not limited to, industrial control programs or modular code segments for performing specific industrial control tasks (e.g., applications that can generate and deliver control instructions to industrial devices based on analysis of near real-time system data or other factors), visualization applications, externally defined graphical elements (EDGE definitions) that can be imported into a visualization application during interface screen development, plant reporting applications, Enterprise Resource Planning (ERP) applications, manufacturing execution system (MES) software, firmware for industrial devices, software add-ons for implementing electronic signatures, or other such applications. par. 52; Industrial application submission 402 can include the application 404 itself and any documentation 408 the developer chooses to associate with the application. Par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.),)






 wherein the second listing of the second plurality of objects is part of the catalog, wherein the catalog is maintained by a vendor or a manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage (i.e., catalog of objects) by a developer (e.g., vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, keywords relating to servo control or motion control in general, or other such criteria. Par. 95; The industrial application provisioning system of this disclosure provides a means for developers to share their industry- and application-specific industrial applications with other users over a cloud platform, allowing users and application developers to easily leverage the experience and expertise of other developers.)
presenting a second GUI comprising a second listing of the second plurality of objects; (e.g., search interface displaying a objects from a library hierarchy  par. 50; That is, application developers 304 can publish their new or modified industrial applications according to pre-defined industry-specific categories and sub-categories supported by the catalog's storage structure. Par. 51; The search client can support keyword-based querying of the libraries 310 and/or a browsable interface that allows the user to navigate the library hierarchy.)

receiving a second input indicative of a selection of the one or more objects in the second listing; (e.g., selecting objects to download from the catalog to the client device par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.)

 	receiving a third input indicative of a command to import the one or more objects to the project library; (e.g., import command to add objects from remote cloud storage (i.e., catalog comprising a second plurality of remote objects) to local collection of objects on client device par. 77; In such embodiments, the system allows the user to import industrial applications (or related components) into their personal cloud-based application library from other libraries (e.g., the commonly accessible library described above) par. 99; At 1308, the application provisioning system publishes the industrial application in a searchable library accessible through the cloud platform. The library catalogs the industrial application according to a searchable classification hierarchy, as described above in connection with FIGS. 4 and 5.)

retrieving the one or more respective portions of computer code corresponding to the one or more objects of the second plurality of objects from a second database, wherein the second database is maintained by the vendor or the manufacturer of the second plurality of industrial automation components; (e.g., objects corresponding to industrial automation components are published to a remote cloud based storage by a developer (i.e., second remote database maintained by a vendor or manufacturer) par. 6; In some embodiments, this metadata can specify a particular industry, control system type, device, equipment type, or vendor to which the submitted application relates. par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment. Par. 86; Accordingly, based on the presence of these control data structures in the automation application 1014, the search criteria generation component 1004 can generate search criteria 1008 including the name of the vendor of the servo motor, keywords relating to servo control or motion control in general, or other such criteria. Par. 95; The industrial application provisioning system of this disclosure provides a means for developers to share their industry- and application-specific industrial applications with other users over a cloud platform, allowing users and application developers to easily leverage the experience and expertise of other developers.)

storing the one or more respective portions of computer code corresponding to the one or more objects of the second plurality of objects in the first database associated with the project library; (e.g., downloading updates and configuration codes related to objects to a local storage of a client (i.e., storing in the first database of client device) par. 37; Allowing industrial devices to access the industrial application provisioning system 104, either directly or through a protected cloud interface or gateway, can offer a number of advantages, such as allowing industrial devices to automatically retrieve updates to their native industrial software applications when such updates are published to the cloud platform 102. Par. 47; Configuration files or configuration data for industrial devices may also be published to application libraries 310 for distribution to end users. For example, in order to simplify configuration of a variable frequency drive for a desired mode of operation or for use in a particular type of automation application, a configuration file containing parameter values for the drive can be published to application libraries 310. The parameter values represent device settings that configure the drive for the desired mode of operation. Thus, an engineer or maintenance personnel can search for and retrieve the configuration file from the application libraries 310 and apply the configuration file to the drive, mitigating the need to determine suitable parameter values through trial-and-error during testing. Par. 102; Alternatively, if it is determined that the selected industrial application is not to be run as a virtual machine at 1408, the method moves to step 1410, where the selected industrial application is delivered to the client device for local usage.)

and updating the first GUI to include the one or more objects in the first listing. (e.g., after a collection of objects are stored locally in an end user local cloud-capable device, accessing the collection of objects via client’s GUI as a first listing (i.e., updated listing) of a first plurality of local objects within a local project library. par. 9; In one or more embodiments, the cloud-based provisioning system can download selected applications to an end user's local cloud-capable device. Alternatively, the cloud-based provisioning system can allow users to execute selected applications on virtual machines residing on the cloud platform using the cloud's storage and processing resources, thereby preserving the customer's local resources. Par. 36; Client device 116 (typically associated with an industrial facility or enterprise) can access one or more libraries of published industrial automation applications maintained by the industrial application provisioning system 104. Similar to the development workstation 112, client device can access the industrial application provisioning system 104 and associated cloud-based services via a cloud interface 114, which can be internal to the client device 116 or a separate cloud gateway communicatively connected to the client device 116. Par. 41; This can include sending the industrial applications to the requesting client device 222 over the cloud platform, or sending only a set of indicators identifying the subset of industrial applications. Par. 78; In some embodiments, the provisioning system 704 can provide the retrieved industrial application 716 to the client device over the Internet for local usage. That is, the selected industrial application 716 can be downloaded from the provisioning system 704 and stored on local storage 706 at the client device.)

Lawson fails to expressly teach wherein the second listing comprises a plurality of columns corresponding to a plurality of data fields associated with the second plurality of industrial automation components;

However, Eitzman teaches wherein the second listing comprises a plurality of columns corresponding to a plurality of data fields associated with the second plurality of industrial automation components; (e.g., columns corresponding to a plurality of data fields associated with a plurality of industrial automation components as shown in Figure 16 par. 91; Otherwise, the interactive selection chart 1606 can be used to choose selectable options that facilitate identification of suitable light curtain from the GuardShield line. In the present example, the user can select options for one or more of a height to be protected, whether the light curtain includes integrated laser alignment, a resolution, a number of beams, a type of system connector, and types of cordsets. Based on the options selected in the interactive selection chart 1606, the specific light curtain products that satisfy the entered criteria will appear in the device selection area 1608. As additional selections are made in the interactive selection chart 1606, the list of qualifying devices displayed in device selection area 1608 will gradually narrow. At any time, the user may select a desired device from the list displayed in the device selection area 1608, and the safety automation builder will accept the selected device as the input device for the safety function being configured.)

and wherein each object of the first plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation component of the first plurality of industrial automation components interacts with one or more other industrial automation components of the first plurality of industrial automation components; (e.g., configuring an industrial automation function component that includes input and output for communication with other industrial automation function components.  par. 96; In addition, after a user has selected an input, output, and logic device for a given application, one or more embodiments of the safety automation builder can allow the user to store the resulting safety function as a user-defined safety function. Once created and stored, the user-defined safety function can be selected during configuration of subsequent applications, similar to the predefined safety functions. In this way, safety functions that will be used on multiple automation systems can be stored the first time the safety function is created, and thereafter selected on subsequent applications to facilitate automated configuration of the input, output, and logic device fields.)
wherein each object of the second plurality of objects is defined by a respective portion of computer code that specifies how the respective industrial automation component of the second plurality of industrial automation components interacts with one or more other industrial automation components of the second plurality of industrial automation components; (e.g., configuring an industrial automation function component that includes input and output for communication with other industrial automation function components.  par. 96; In addition, after a user has selected an input, output, and logic device for a given application, one or more embodiments of the safety automation builder can allow the user to store the resulting safety function as a user-defined safety function. Once created and stored, the user-defined safety function can be selected during configuration of subsequent applications, similar to the predefined safety functions. In this way, safety functions that will be used on multiple automation systems can be stored the first time the safety function is created, and thereafter selected on subsequent applications to facilitate automated configuration of the input, output, and logic device fields.)

In analogous art of importing industrial automation components, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the searchable objects having metatags as taught by Lawson to include columns corresponding to a plurality of data fields associated with industrial automation components as taught by Eitzman, to provide the benefit of organizing selectable industrial automation components to quickly locate the desired component. 

Claim 13 depends on claim 12
Claim 13 is substantially encompassed in claim 5, Examiner relies on the same rationale set forth in claim 5 to reject claim 13.
Claim 14 depends on claim 13:
Claim 14 is substantially encompassed in claim 6, Examiner relies on the same rationale set forth in claim 6 to reject claim 14.
Independent claim 18:
Claim 18 is substantially encompassed in claims 12 and 13, Examiner relies on the same rationale set forth in claims 12 and 13 to reject claim 18.
Claim 21 depends on claim 12:
Lawson/Eitzman teaches wherein the plurality of data fields comprises a tag data field that defines a location in the first database associated with the respective industrial automation component of the second plurality of industrial automation components, a device type data field, a model number data field, or any combination thereof. (e.g., metadata tags can be used to store industrial automation component or may define a control type (i.e., device type data field) Lawson par. 52; Metadata tags 406 can comprise a number of data fields 410 that can be used by the cloud-based provisioning system to store, locate, and retrieve the industrial application 404. Par. 55; Control Type: The type of industrial control to which the application 404 relates. For example, the Control Type field can indicate whether the application 404 relates to discrete control systems or process control systems.) (e.g., safety function table of Figure 8, configuration field data of Figure 1606 Eitzman; par. 66; In one or more embodiments, safety device library 612 can store, for each device, such information as catalog number, device description, device specifications, current pricing information, connector information, or other such device information. Par. 74; In the General Properties fields 904, the user can enter a project name, which may correspond to the name of the automation line, machine, or production area for which the safety functions are to be designed (e.g., "Assembly Line 1").)

Claim 22 depends on claim 12:
Lawson/Eitzman teaches wherein the one or more portions of computer code defines an input associated with the respective industrial automation component of the first plurality of industrial automation components, an output associated with the respective industrial automation component of the first plurality of industrial automation components, or a combination thereof. (e.g., code to build industrial automation function component having input and output device Eitzman par. 88; Each safety function created in the safety automation builder comprises an associated input device, output device, and logic device, which work together to implement the safety function. As noted above, the safety automation builder can access a library of safety devices (e.g., safety device library 612 of FIG. 6) based on programmed knowledge of the prevailing safety standards to assist the user in selecting an appropriate set of safety devices for the safety function. Accordingly, the Safety Function/Access Point configuration window includes an Input Device field 1516, an Output Device field 1518, and a Logic Device field 1520.)


Claims 7-11, 15, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lawson/Eitzman as cited above, in view of Maquaire et al. (hereinafter “Maquaire”), U.S. Published Application No. 20150019480 A1. Claim 7 depends on claim 1:
Lawson/Eitzman teaches and wherein the project library comprises a plurality of selectable elements corresponding to the first plurality of objects, including a first selectable element corresponding to a first object, that when selected, causes the first GUI to display information associated with the first object. (e.g., local project library on client device comprises selectable meta tags corresponding to objects that when selected display metadata values associated with the object Lawson; Figure 4; selectable metadata tags corresponding to application objects  par. 52; Submission 402 can also include one or more metadata tags 406 containing information about the industrial application 404 being submitted. Metadata tags 406 can comprise a number of data fields 410 that can be used by the cloud-based provisioning system to store, locate, and retrieve the industrial application 404. Par. 53;  Using this publishing interface, the developer can set values for the metadata tags' data fields using tagging functionality provided by the publishing interface.  par. 70; Publishing client 606 can include functionality that allows a developer to associated metadata with the industrial application that can subsequently be used by the provisioning system 608 to classify the industrial application within an industry-specific storage hierarchy, as discussed above in connection with FIGS. 4 and 5.) (e.g., selectable options to display further information about an object Eitzman; par. 91; In the present example, the user has selected GuardShield safety light curtains as the product type. To proceed with selection of a specific device from among the available GuardShield safety light curtains, the user can select the Configure button 1610 to invoke Product Configurator window 1602. If the user knows the order code for the desired safety light curtain, the order code can be entered in Order Code field 1604. Otherwise, the interactive selection chart 1606 can be used to choose selectable options that facilitate identification of suitable light curtain from the GuardShield line. In the present example, the user can select options for one or more of a height to be protected, whether the light curtain includes integrated laser alignment, a resolution, a number of beams, a type of system connector, and types of cordsets. Based on the options selected in the interactive selection chart 1606, the specific light curtain products that satisfy the entered criteria will appear in the device selection area 1608.)

Lawson/Eitzman fails to expressly teach wherein the first GUI comprises a plurality of tabs corresponding to a plurality of respective libraries, including a first tab that, when selected, causes the first GUI to display the project library. 

However, Maquaire teaches wherein the first GUI comprises a plurality of tabs corresponding to a plurality of respective libraries, including a first tab that, when selected, causes the first GUI to display the project library. (e.g., a plurality of tabs shown in Figure 34 corresponding to respective collection of objects (i.e., libraries) Examiner notes “Personal library” tab causes the first GUI to display the project library)

    PNG
    media_image2.png
    546
    912
    media_image2.png
    Greyscale



In the same field of endeavor, namely, selection of interfaces, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the local and remote interfaces of objects as taught by Lawson/Eitzman to include identifiable tabs as taught by Maquaire/, with a reasonable expectation of success, to yield predictable and expected results (e.g., controlling selection of interface). One of ordinary skill would be motivated to combine the references to provide the benefit of designing a user friendly GUI that easily allows the different categories or sub-categories of objects to be selected by a user. 
Claim 8 depends on claim 7:
As noted above, Lawson/Eitzman/Maquaire teaches wherein the plurality of tabs comprises a second tab that, when selected, causes the first GUI to display a service provider library populated with a third plurality of objects. (see Maquaire’s Figure 34 e.g., “Files shared with me” tab or “Files in my group” tab) 

Claim 9 depends on claim 8:
Lawson teaches wherein the service provider library is a private library with limited access generated by a service provider for an enterprise associated with the industrial automation system, wherein access to the service provider library is limited to accounts associated with the enterprise associated with the industrial automation system or the service provider. (e.g., service provider library providing private access to subscribers or a private cloud operated internally by an industrial enterprise par. 34; In some scenarios, cloud platform 102 can be provided by a cloud provider as a platform-as-a-service (PaaS), and the industrial application provisioning system 104 can reside and execute on the cloud platform 102 as a cloud-based service. In some such configurations, access to the cloud platform 102 and the provisioning system 104 can be provided to customers as a subscription service by an owner of the provisioning system 104. Alternatively, cloud platform 102 can be a private cloud operated internally by an industrial enterprise. An exemplary private cloud can comprise a set of servers hosting the industrial application provisioning system 104 and residing on a corporate network protected by a firewall.)
 Claim 10 depends on claim 8:
Lawson teaches wherein the service provider library is a publicly accessible library. (e.g., public cloud accessible catalog library par. 34; Cloud platform 102 can be a public cloud accessible via the Internet by devices having Internet connectivity and appropriate authorizations to utilize the industrial application provisioning system 104.)
Claim 11 depends on claim 1:
Lawson/Eitzman fails to expressly teach wherein the actions comprise: receiving a fourth input selecting an object of the first plurality of objects within the project library; and generating a third GUI that comprises a detail view for the object. 

However, Maquaire teaches wherein the actions comprise: receiving a fourth input selecting an object of the first plurality of objects within the project library; and generating a third GUI that comprises a detail view for the object. (e.g., open a detailed information page by selecting an object par. 371; A user may initiate an action by clicking an actionable selection 3423, which may be configured to open the file, download the file, share the file, or open a detailed information page view regarding the file.)
In the analogous art of displaying collections of objects, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the displayed collection of objects as taught by Lawson/Eitzman to include corresponding detailed information pages as taught by Maquaire to provide the benefit of quickly locating relevant information for an object. 

Claim 15 depends on claim 12:
Claim 15 is substantially encompassed in claims 7 and 8, Examiner relies on the same rationale set forth in claims 7 and 8 to reject claim 15.

Claim 19 depends on claim 18:
Claim 19 is substantially encompassed in claim 7 and 8, Examiner relies on the same rationale set forth in claims 7 and 8 to reject claim 19.
Claim 20 depends on claim 18:
Claim 20 is substantially encompassed in claim 9, Examiner relies on the same rationale set forth in claim 9 to reject claim 20.



Response to Arguments

Applicant’s arguments, with respect to the previously cited prior art failing to disclose the new limitations has been fully considered and are persuasive. Therefore, the rejection has been withdrawn. However, upon further consideration, a new grounds of rejection is made in view of newly applied “Eitzman“ reference. 

Applicant respectfully submits that the software applications of Lawson are not equivalent to the objects representative of industrial automation components, as generally recited in amended claims 1, 12, and 18. Indeed, the software applications of Lawson include industrial control programs for delivering instructions to industrial devices, which is not the same as objects representative of industrial automation components. See Lawson, § 46. That is, the software applications of Lawson are control programs and are not representative of industrial automation components, as generally recited in amended claims 1, 12, and 18. (see Response; pages 13 and 14)

Examiner respectfully disagrees. 
Examiner notes that the type of applications as taught by Lawson includes widget applications. For example, Lawson teaches industrial automation widgets for monitoring and controlling proprietary equipment. (see par. 48; The application libraries 310 may also include industrial software widgets or dashboards developed by original equipment manufacturers (OEMs) that facilitate monitor and/or control of their proprietary equipment.) In other words, widget to control equipment and the widget that monitors the equipment are examples of industrial automation components. Therefore, the widgets as taught by Lawson are objects representative of industrial automation components, as generally recited in amended claims 1, 12, and 18.(see par. 57; The categories and sub-categories can specify particular industrial devices or equipment that the industrial application 404 is intended to monitor or control, a type of industrial process in which the application 404 is applicable (e.g., batch processing, material handling, motion control, vision, die casting, etc.), a type of application (e.g., HMI graphic, widget, controller code, firmware, etc.), or other such pre-defined or user-defined sub-categories.) 

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY ORR whose telephone number is (571)270-1308. The examiner can normally be reached 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Adam Queler can be reached on (571)272-4140. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

HENRY ORR
Primary Examiner
Art Unit 2145



/HENRY ORR/Primary Examiner, Art Unit 2145